FILED
                             NOT FOR PUBLICATION                            JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARMEN MARADIAGA,                                No. 08-70174

               Petitioner,                       Agency No.       A094-330-197

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Carmen Maradiaga, a native and citizen of Honduras, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from the

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Santos-

Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and we deny the petition for

review.

      Maradiaga fails to challenge the agency’s dispositive determination that her

asylum application was time-barred, and she also does not challenge the denial of

her CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues that are not addressed in the argument portion of a brief are deemed

waived). Accordingly, we deny the petition as to these claims.

      Maradiaga testified that after gang members beat her mother, she spoke out

by going to a local television station, and that she subsequently received death

threats. The agency found Maradiaga failed to demonstrate a clear probability of

persecution on account of any of the statutorily protected grounds. Substantial

evidence supports the agency’s finding. See Sangha v. INS, 103 F.3d 1482, 1490-

91 (9th Cir. 1997); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir.

2009) (“[t]he REAL ID Act requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”). Accordingly, Maradiaga’s

withholding of removal claim fails. See Barrios v. Holder, 581 F.3d 849, 856 (9th

Cir. 2009).

      PETITION FOR REVIEW DENIED.


                                          2                                    08-70174